DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tanigawa et al. (US 2011/0306884).
Tanigawa et al. discloses an ultrasonic diagnostic apparatus comprising a displayer (6; 7); and a processor (4; 5) wherein the processor is configured to receive B-mode image data (4; [0051]); receive physical quantity data (5; [0052]); convert the physical quantity data into color elastic image data based on a color conversion table ([0059-0061]), where the color conversion table includes a predetermined physical strain quantity range including a first value of strain of a normal tissue (fat; [0108]; [0131]) to a second value of strain of a diseased tissue (tumor; [0114]; [0132]), wherein the physical quantity range does not vary based on a distribution of the physical quantity data (predetermined region); combine the B-mode image data and the color elastic image data to generate a composite ultrasound image (617; [0062]); and cause the displayer to display the composite ultrasound image ([0062]). Tanigawa et al. discloses an ultrasonic probe (2). Tanigawa et al. disclose a B-mode data generator and convert to B-mode image (4; [0051]). Tanigawa et al. discloses a physical quantity data generator (5; [0052]). With respect to claims 6-9, the Examiner’s position is that the particular tissue type is considered as intended 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793